 Case 1:21-cv-00171-MN Document 13 Filed 03/02/21 Page 1 of 2 PageID #: 385




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: THE WEINSTEIN COMPANY                    )   Chapter 11
 HOLDINGS, LLC, et al.                           )
                                                 )   Case No. 18-10601 (MFW)
                        Debtors.                 )
                                                 )
                                                 )
 WEDIL DAVID, DOMINIQUE HUETT,                   )
 ALEXANDRA CANOSA and AIMEE                      )
 MCBAIN,                                         )
                                                 )   C.A. No. 21-171 (MN)
                        Appellants,              )
                                                 )
                   v.                            )
                                                 )
 THE WEINSTEIN COMPANY                           )
 HOLDINGS LLC, et al. and the OFFICIAL           )
 COMMITTEE OF UNSECURED                          )
 CREDITORS,                                      )
                                                 )
                        Appellees.               )

                                            ORDER

       At Wilmington, this 2nd day of March 2021,

       WHEREAS, on March 1, 2021, Chief Magistrate Judge Mary Pat Thynge issued a

Recommendation (D.I 12) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

       WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 12 at 2); and

       WHEREAS, the Court does not find the Recommendation to be clearly erroneous or

contrary to law.

       THEREFORE, IT IS HEREBY ORDERED that the Recommendation is ADOPTED and

this matter is withdrawn from the mandatory referral for mediation.
 Case 1:21-cv-00171-MN Document 13 Filed 03/02/21 Page 2 of 2 PageID #: 386




       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 12 at 2):

               Appellants’ Opening Brief – April 12, 2021

               Appellees’ Answering Brief –May 26, 2021

               Appellants’ Reply Brief –June 25, 2021.




                                                       The Honorable Maryellen Noreika
                                                       United States District Court




                                                   2
